CLD-230                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 17-1184
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                              GREGORY PODLUCKY,
                                                 Appellant
                        __________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
               (D.C. Crim. Nos. 11-cr-00037, 09-cr-00279 & 09-cr-00278)
                              District Judge: Alan N. Bloch
                       __________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 11, 2017

             Before: SHWARTZ, NYGAARD and FISHER, Circuit Judges

                              (Opinion filed: May 16, 2017)
                                     ____________

                                        OPINION*
                                      ____________


PER CURIAM

       Gregory Podlucky appeals from an order of the District Court denying his “Motion

to Release Lien.” For the reasons that follow, we will summarily affirm.

       Podlucky pleaded guilty in the United States District Court for the Western

District of Pennsylvania to income tax evasion, mail fraud, and conspiracy to commit

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
money laundering. As part of the plea agreement, Podlucky waived his right to appeal or

collaterally attack his convictions and sentence. He agreed to make restitution and to

participate in the Bureau of Prisons Inmate Financial Responsibility Program through

which 50% of his prison salary would be applied to pay restitution. The agreement

further contained a provision providing that he agreed to the criminal forfeiture of all

pieces of jewelry that were seized as evidence during the investigation of his crimes,

with the exception of certain personal pieces to be agreed upon by the parties. The

District Court accepted the plea agreement and sentenced Podlucky to a term of

imprisonment of twenty years, to be followed by five years of supervised release. The

District Court further ordered restitution in the amount of $661,324,329.81. Podlucky

appealed. We granted the Government’s motion to enforce the appellate waiver and

summarily dismissed the appeal.

       On October 6, 2013, Podlucky, represented by counsel, filed a motion to vacate

sentence, 28 U.S.C. § 2255, arguing that the Government breached the terms of the plea

agreement and thus that the collateral appeal waiver was not valid. He also argued that

counsel was constitutionally ineffective in negotiating the terms of the plea agreement.

Podlucky specifically argued that the Government, by failing to return the personal pieces

of jewelry identified in Sections A.6 and B.5 of the plea agreement, breached the plea

agreement. The Government answered the § 2255 motion, noting that, prior to pleading

guilty, Podlucky failed to identify any pieces of personal jewelry. The Government

acknowledged that, after Podlucky pleaded guilty, he came forward with a list of 679

items of jewelry worth $938,790, which he argued should be returned to him. The

Government asserted, however, that it rejected the claim because the evidence showed

that almost all of the jewelry items claimed as personal had actually been purchased with

                                             2
proceeds of the fraud scheme. In short, Podlucky was unable to document through his

records that any of the jewelry, even the pieces which the Government could not link to

the fraud, was personal. The Government argued that no agreement on exemption and

return was ever reached, and that it had acted in good faith to fulfill the executory

agreement by meeting with Podlucky to seek agreement consistent with its responsibility.

       The District Court, in an order entered on December 29, 2014, dismissed the §

2255 motion pursuant to Podlucky’s waiver of his right to file a collateral appeal. The

Court concluded that Podlucky’s plea was knowing and voluntary, and that enforcing the

waiver would not work a miscarriage of justice in his case. In so doing, the District

Court found Sections A.6 and B.5 -- pertaining to the forfeiture of the jewelry -- to be

unenforceable as mere agreements to reach an agreement. The District Court found that

these provisions were nonessential and severable from the plea agreement as a whole, and

thus that the Government had not breached the plea agreement by failing to return any

jewelry to Podlucky. Podlucky appealed, and we denied his application for a certificate

of appealability.

       On January 13, 2017, Podlucky filed an item in the District Court titled “Motion to

Release Lien,” which he asserted was for the purpose of facilitating the sale of a certain

piece of property. Specifically, he alleged the following:

              Podlucky is responsible and liable for the mortgages filed against Lot and is
              diligently pursuing the payment of such mortgages by selling the LOT and
              allowing the mortgage holders to have the “personal pieces of jewelry” that
              Podlucky was to have returned pursuant to the Plea Agreement dated June
              15, 2011 (“Plea”) used as payments-in-kind. Podlucky would not be in
              default of the mortgages if the “personal pieces of jewelry” or more fully
              described, precious stones and precious metals, were returned as agreed and
              affirmed at the Change of Plea Hearing….

Motion, at ¶ 2. Podlucky further asserted that the United States Attorney for the Western

District of Pennsylvania had filed a lien against the Lot pursuant to the criminal judgment
                                              3
in his case, and that because the plea agreement and order of restitution were invalid, the

lien was improper. Podlucky expressed concern that PIC Partners, a mortgagor, would

ultimately seek restitution from him by pursuing the “personal pieces of jewelry” if it did

not soon receive proceeds from the sale of the Lot. Motion, at ¶ 4.

       In an order entered on January 20, 2017, the District Court denied Podlucky’s

“Motion to Release Lien.” The Court reasoned that Podlucky’s request to release the lien

was premised on the validity of the plea agreement, and because that agreement had

never been invalidated and remained in full force and effect, there was no basis for the

relief requested.

       Podlucky appeals. We have jurisdiction under 28 U.S.C. § 1291. Our Clerk

advised Podlucky that the appeal was subject to summary action under Third Cir. LAR

27.4 and I.O.P. 10.6.

       We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal, Third Circuit LAR 27.4 and I.O.P. 10.6. As a

general matter, a restitution order is enforceable as a lien upon all of the defendant’s

property. See, e.g., United States v. Mills, 991 F.2d 609, 612 (9th Cir. 1993) (citing 18

U.S.C. § 3663)). Here, the District Court correctly concluded that, because the allegation

that the U.S. Attorney’s lien is improper is based on a plea agreement and criminal

judgment that remain in full force and effect, Podlucky is not entitled to release of the

lien. In other words, the Lot is subject to a lien under a valid order of restitution.

Therefore, Podlucky’s motion properly was denied.

       For the foregoing reasons, we will summarily affirm the order of the District Court

dismissing Podlucky’s “Motion to Release Lien.”



                                               4